 NATIONAL FOOD SERVICE, INC.295National Food Service,Inc. and TeamstersLocal Un-ion No.783, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 9-CA-6217April 13, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 17, 1971, Trial Examiner LowellGoerlich issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order only to the extent consistentherewith.1.We agree with the Trial Examiner's finding, forthe reasons stated in his Decision, that Respondentviolated Section 8(a)(1) of the Act by scheduling andattempting to administer polygraph tests for employ-ees Kaegin, Kanipe, and Ritter.2.For the following reasons, we also concur in theTrial Examiner's finding that Respondent violatedSection 8(a)(3) and (1) by discharging the above em-ployees.The Respondent contends that it discharged theemployees pursuant to company policy when theyrefused to submit to polygraph tests. However, con-trary to its past practice to schedule and administerthe polygraph tests routinely in order to detect ordiscourage thievery, timecardmanipulations, anddrinking on the job, Respondent ostensibly scheduledand attempted to administer the instant tests for thenovel purpose of inquiring into interemployee dating.Although the tests were scheduled shortly after April7, 1971, when Respondent received a letter from theUnion requesting recognition, Respondent claimedthat it did so then solely because it had learned of"rumors" that Kaegin had been dating another em-ployee, Ritter. Kaegin was the prime mover in organ-izing Respondent's employees and had obtained 10signed authorization cards from Respondent's totalcomplement of about 11 employees.There is no evidence that Respondent ever postedthe no-dating rule at its plant or told the plant em-ployees about its existence. Indeed, the rule had beenused only one time previously, about 4 or 5 years ago,and that involved employees in Respondent's officewhich is several miles from the plant. According to thetestimony of Dennis Louis O'Brien, Respondent'ssecretary-treasurer, Respondent would never "harmanyone because they weren't aware of any companypolicy" but would "explain it to them, that they hadbeen doing something wrong, and ... tell them to startdoing right."The record shows that Lawrence Diehlman,Respondent's plant manager, had been aware ofKaegin's dating of Ritter for about 6 months prior tothe advent of the Union, but Diehlman did not reportKaegin's conduct until about April 9, after O'Brienhad told Diehlman about the receipt of the Union'sletter requesting recognition. Although Kaegin hadtold Diehlman about his relationship with Ritter andDiehlman had heard of it from other employees,Diehlman testified that he considered Kaegin's re-marks on the subject to be in the nature of "bragging"and did not attach any importance to Kaegin's re-marks or the rumors until his secretary, Cindy Arm-strong, told him that Kaegin had attempted to date her.According to Diehlman's testimony, Armstrong re-ported to him twice about such incidents, the firstreport occurring about a month or two before thesecond report which was made in late March or thefirstofApril.On the second occasion, Armstrongstated that Kaegin "was becoming a nuisance, andwas asking her all the time and pestering her ...."With regard to Kaegin's attempts to date Armstrong,Diehlman testified further, "I thought I could tell Mr.O'Brien about it and see what he wanted to do beforeitbecame a problem." It is apparent from the TrialExaminer's findings that he disbelieved Diehlman'stestimony concerning the lack of importance Diehl-man attached to the dating of Ritter. Moreover, eventhough Armstrong had promptly told Diehlman ofKaegin's attempts to date her back in February,Diehlman did nothing about it until he got the secondreport from Armstrong after the union had com-menced organizing. Respondent offered no explana-tion as to why Diehlman waited until after learning ofthe Union's request for recognition before informingO'Brien about Kaegin's conduct or why Diehlmandid not tell Kaegin about the no-dating rule.In addition to the foregoing, the credited testimonyestablishes that Respondent knew that Kaegin startedtheunionorganizationalactivityand thatRespondent's motive in scheduling the tests was to getat Kaegin. Thus, in response to Kanipe's inquiry as towhy questions about dating were being asked, Diehl-man said, "when you had a bullet coming at you, youhad to throw up some kind of shield." Kanipe thenasked Diehlman how he knew that Kaegin had started196 NLRB No. 52 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union and Diehlman replied that "four peoplehad told him."'The above conversation leaves little doubt with re-spect to Respondent's motive in scheduling the poly-graph tests and including therein for the first timequestions concerning employees dating. Indeed, asfound by the Trial Examiner, Diehlman told bothKanipe and Kaegin in an earlier conversation that"Dennis O'Brien had went [sic] back into some oldfiles and dug out an old company policy which statedthere was no dating amongst employees." In light ofthe foregoing and the record as a whole, we conclude,inagreementwith the Trial Examiner, thatRespondent's true motive in scheduling the tests andinquiring into employee dating was to uncover a tena-ble excuse for getting rid of the key union partisan,Kaegin.We are of the further opinion that Respon-dent attempted to mask its unlawful purpose by alsoselectingKanipe and Ritter for the test. Accordingly,by discharging Kanipe and Ritter along with Kaeginwhen the three employees joined together in refusingto submit to Respondent's unlawful use of its poly-graph tests, we find that Respondent discriminatedagainst allthree employees in violation of Section8(a)(3) and (1).13.Respondent excepts to the Trial Examiner's find-ing that it violated the Act by promulgating and pub-lishing its rule and requiring employees upon threat ofdischarge to submit to polygraph tests concerningtheir behavior.We find merit in this exception.The Trial Examiner found the rule unlawful on itsface because it contained an unlimited waiver of theemployees' right to refuse to answer questions con-cerning behavior or events postdating the signing ofthe waiver. Although Respondent modified the rule inMarch 1971, by limiting the scope of the inquiry to"activities at the plant, no personal life," the TrialExaminer found that "activities at the plant" nonethe-less included union or concerted activities. While wedo not quarrel with the Trial Examiner's finding thatthe language of the rule, even as modified, could bearsuch a literal interpretation, we are not persuaded thatemployees would normally or reasonably place sucha construction on the language.' Moreover, the recordis devoid of any evidence which would establish thatRespondent or its employees so construed the rule. Infact, the evidence shows that the rule was intended todetect employee misconduct and the employees fullyunderstood that to be the purpose of the rule .4 In thesecircumstances, we do not find that the rule is violativeof the Act.5ORDERPursuant to Section10(c) of the National Labor'In light of this evidence,we find it unnecessary to inferRespondent'sknowledge of Kaegin's union activities from the small size ofthe workcomplementRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, National Food Service, Inc., Louisville,Kentucky, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order, as so modified:1.Delete paragraph 1(c) of the Trial Examiner'srecommended Order and reletter paragraph 1(d) as1(c).2.Delete from new paragraph 1(c) the words "likeor related" and substitute therefor the word "other."3.Substitute the attached notice for the TrialExaminer's notice.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.2 In view of our determination herein, we do not reach or decide thequestion whether the employees were engaged in a protectedactivity inrefusing to answer questions about dating.3This case is distinguishable fromAmerican International Aluminum Corp,149 NLRB 1205, relied on by the Trial Examiner,as the wording of the rulein that case,with its reference to a requirement that an employee give infor-mation on any subject within the company's business concern,would nor-mally and reasonably lead employees to conclude that,as unionactivity isa business concern, they may be interrogated about protected concertedactivities,unlike here where a reference to "employee behavior"would notnormally or reasonably lead to such an interpretationEven here, where the rule was used as a tool by Respondent to provideitwith an excuse to get rid of a key union partisan the evidence shows thatthe requested polygraph tests were not to include any questions concerningprotected concerted activities.5 In light of this finding,we do not adopt the Trial Examiner's additionalreason for finding a violation of Section 8(a)(3) based on the invalidity of theruleAPPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentA Trial Examiner of the National Labor RelationsBoard, after a hearing in which all parties were per-mitted to introduce evidence, found that we dis-charged BettyM. Ritter, Jackie A. Kanipe, andAugustus B. Kaegin unlawfully and that by their dis-charges we discouraged employees from becomingand remaining members of Teamsters Local UnionNo. 783, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand from engaging in protected concerted activities.WE WILL give these employees back their jobsor, if their jobs no longer exist, substantiallyequivalent jobs.WE WILL restore their seniority and pay themthe backpay they lost because we dischargedthem. NATIONALFOOD SERVICE, INC.297WE WILL NOT discharge any employee for thesame reasonfor which the Trial Examiner foundthat we discharged the above-named employees.WE WILL NOT unlawfully discharge employeesfor lawfullyengagingin union activities.WE WILL NOT unlawfully administer polygraphtests for the purpose of discouraging membershipin a labor organization.The laws of the United States give all our em-ployees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid and protectionTo refuse to do any and all of these things.All of you are free to become, remain, or refrainfrom becomingor remainingmembers of a labor or-ganization.gin on or about April 14, 1971. In the complaint it was alsoalleged that the Respondent interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedin Section 7 of the Act by maintaining and enforcing a rulewhich required employees to submit to a polygraph testwhich was so broad in its language as to unlawfully threatendischarge for failure to submit to interrogation concerningany subject including,inter alia,union and protected con-certed activities.The Respondent filed timely answer admitting that it haddischarged the alleged discriminatees on or about April 14,1971, "for failure to comply with established plant rules"but denying that it had engaged in or was engaging in anyof the unfair labor practices alleged.The case came on for hearing on August 26 and 27, 1971,at Louisville,Kentucky. Each party was afforded a fullopportunity to be heard, to call, examine, and cross-exam-ine witnesses, to argue orally on the record, to submit pro-posed findings of fact and conclusions, and to file briefs. Allbnefs have been carefully considered by the Trial Examin-er.Upon the whole record and upon his observation of thewitnesses, the Trial Examiner makes the following:FINDINGSOF FACT, CONCLUSIONS,AND REASONS THEREFORNATIONAL FOODSERVICE, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividuals, if presently serving in the ArmedForces of the United States, of the right to fullreinstatement, upon application after dischargefrom the Armed Forces, in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge was filed byTeamsters Local Union No. 783, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, on the Charging Party herein, on April 16, 1971,and was served on National Food Service, Inc., the Respon-dent herein, by registered mail on April 20, 1971. A com-plaint and notice of hearing was issued on June 21, 1971,$(a)(1) and (3) of the Act by discriminatorily dischargingemployees Betty Dadisman,I Jackie Kanipe, and Gus Kae-'Betty Dadisman is referred to in this Decision as Betty M Ritter, thename she now carries.I.BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation engaged inthe business of selling food and freezers at its Louisville,Kentucky, location. During the past 12 months which is arepresentative period, Respondent had a direct inflow ofgoods and products in interstate commerce valued in excessof $50,000 which it purchased and caused to be shippeddirectly in interstate commerce to its Louisville, Kentucky,location from points outside the State of Kentucky.At all times material herein Respondent is and has beenan employer as defined in Section 2(2) of the Act engagedin commerce and in operations affecting commerce as de-fined in Section 2(6) and (7) of the Act, respectively.IITHE LABOR ORGANIZATION INVOLVEDTeamsters Union Local No. 783, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein referred to as the Union, is now andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. ThePertinent FactsDuring all times material herein the Employer main-tained a requirement that its employees subscribe to thefollowing statement:Ido hereby waive my rights to refuse to take a liedetector test to be administered by National FoodService, Inc., and/or its agents.It isexpressly understood that during said he detec-tor test, I will only be asked questions concerning mybehavior from this date on. Under no circumstanceswill I be asked questions concerning any events thathappened prior to my signing of this agreement.It is further understood that should I refuse to submitto said lie detector test, this would constitute groundsfor immediate dismissal. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDPolygraph tests were administered and given to theRespondent's employees by the Gillingham PolygraphService, Inc. Facilities of Gillingham accommodated thetesting of only three employees at the same time,thus theRespondent, as a practice, chose three employees for thetest.As a general rule the three employees were selectedfrom the same department. Questions for the test were ini-tially suggested by Dennis Louis O'Brien, secretary-treas-urer of the Respondent. The tests were first given toemployees in June 1969 and thereafter occurred at intervalsof 30 to 60 days. Employees were chosen on a random basis.When a test was given, the questions on the test were firstread or shown to the employee by Gillingham. When thetests were instituted several employees refused to submit tothem and were separated from employment?On March 19, 1971, the Respondent instructed Gilling-ham "only to question activities at the plant, no personallife"; the employees were informed of such instructions.Some timeprior to March 1965, the following notice waspublished by-President D. L. O'Brien:It has been and will continue to be the policy of thiscompany that there shall be no dating between employ-ees. This is a standard ruling in nearly all companies.Dennis Louis O'Brien,3 secretary-treasurer, said that he hadfirst learned of the rule in 1958 or 1959. During the criticalperiod involved in the present proceeding employees hadnot been officially notified of such rule. During LawrenceK. Diehlman's tenure as manager for approximately 2 yearshe had not brought the rule to the attention of his employ-ees. It had been 4 or 5 years since any employee had beendischarged for a violation of the rule.4At the time the events herein occurred the Employer em-ployed "around 11" employees.Shortly prior to April 6, 1971, union organization of theRespondent's employees commenced, which according toemployee Augustus B. Kaegin "started over a fight withBillWhite." Kaegin "asked the peo?le out there what they want-ed to do to try to get him back' and "the majority of themsaid they wanted to try to get him back.' Kaegin contactedhis father-in-law, a steward in the Union, and acquiredblank union authorization cards from him which he broughtto the plant. Alleged discriminatee Jackie A. Kanipe assist-2Accordingto O'BrienThe reasonfor the test was that wehad, or Isuspectedwe had hadlosses,thievery,whateveryou want tocall it, pilferage at the plant,and because,Icouldn'tpinpoint it, because we didn'thavea better inventory record,with the many different items we had it's almost impossibleto keep abetter record,and we had spent quite a [bit]of timein trying to policeour operations,procedures out there,and theywerebecoming verycostly,and I thoughta polygraphtestwouldcurtailanything that washappening-a lie detector test3Hereinafter,as used in this Decision,O'Brien refers toDennis LouisO'Brien4 Accordingto O'Brien, in applyingthe rule,if an employee wasdiscoveredto have been dating anotheremployee, the Employer would request one ofthem to resign;if neither chose to resign thenthe Employer would dischargethe one which it considered less essential to its operation5 In the middle of April two truckdnverswere scheduled to takethe poly-graph test.On thenight of the testone truckdnver, Bill White, did not appearfor the test He was quotedas sayingthat he"was not goingto takethe test "When O'Brien was advisedofWhite's failure to take the testhe directedManager Diehlman to terminate him Diehlman anticipatedthatWhitewould probablyreturn on Monday,and thus inquired of O'Brien what heshouldsay to him O'Brien replied,"Tell him thatif he will agreeto take thepolygraphtest, if he takes it and it turns out clean,and by clean,Imean hehasn't stole anything,or done anything to give me cause to discharge him,and also if we haven'thired someoneto replacehim, that wewould rehirehim." White returnedon Mondaymorning and after a discussionagreed totake the test which was administered on the followingThursday He was"clean"and was rehireded in getting some of the cards signed. Employees signed 10cards; Kaegin solicited 7 of them. Kaegin returned the exe-cuted cards to his father-in-law who took them to the unionhall.On April 6, 1971, Vance Washman,businessrepresenta-tive of Teamsters Local 783, addressed a letter to the Re-spondent advising it that the Union had been authorized bya majority of its employees to represent them for the pur-poses of collective bargaining. The letter also included arequest for a recognition of the Union as the bargainingrepresentative of certain of the Respondent's employees.The demand letter was received by O'Brien on April 7, 1971,and according to O'Brien, after he had "[picked himself] upoff the floor,' he consulted with counsel. The Respondent scounsel directed a reply to the Union's demand letter datedApril 9, 1971, in which, among other things, it was stated"that on behalf of National Food Service, Inc., we are au-thorized to advise you that they do not believe that yourepresent a majority of their employees. It is their belief thatin matters of this kind the only accurate way of determiningthis issue is through the election processes of the NLRB.Thereafter a petition for an election was filed by the Unionand an election was conducted on June 2, 1971. During theelection campaign O'Brien "call[ed] the employees togetherand [gave] a speech urging them not vote on the union."In the meantime polygraph tests were assigned for em-ployees Augustus B. Kaegin, Jackie A. Kanipe, and BettyM. Ritter to take place on April 14, 1971. At the time thesetestswere scheduled O'Brien was cognizant of the unionorganizational activities of Respondent's employees.For a period of about 6 months prior to April 14 Diehl-man had been aware of the fact that Kaegin was datinganother employee, Betty Ritter .6 It had also come toDiehlman's attentionthatKaegin had asked Cindy Arm-strong,Diehlman's secretary, for dates on several occasionsbut she had refused. Armstrong had reported Kaegin's re-quests toKiehlman twice and, on the latter occasion in lateMarch or early April, she had indicated that Kaegin was"startingto pester her." Shortly after Diehlman had beeninformed by O'Brien that the Respondent had received theUnion's demand letter, Diehlman reported 7 Cindy's com-laintsand Kaegin's dating of Betty Ritter to O'Brien.O'Brien,recalling the no-dating rule, instructed Diehlmanto "set up a [polygraph] test for Gus primarily, and JackieKanipe, because he was in the same department." BettyRitter was addedsince shewas alleged to have dated Kae-gin.8 O'Brien alsoinstructed Diehlman to prepare questionson the subject of dating and in due course these questionswere submitted to Gillingham on April 13, 1971, as follows:"Have you ever dated another employee? (if No. 1 is yes)more than once? Have you asked anyone else in the plantfor a date? Has this happened in last 3 months?"On April 13 Diehlman informed Kaegin and Kanipe thattheywere scheduled for polygraph tests the next day whichwould also include questions "pertaining to dating.Diehl-man observed that he didn't think that if Kanipe took thetest he would be discharged because he had never heard ofhis dating but the situation was otherwise with Kaegin. BothKanipe and Kaegin "got a little upset about it.' Kanipecharged that such questions were an "invasion of privacy"6Diehiman's information on this subjecthad comefrom Kaegtn, andothers but he hadconsidered thatKaegin's revelationson the subject werein the nature of "bragging"7Diehlmantestified, "I thought IcouldtellMr. O'Brien about it and seewhat he wantedto dobefore it became a problem "iiDiehlman testified,"I didn't know whatMr O'Brienwas going to dowhen I told himabout it.Iwas sure thathe would instructme to do some-thing. I thought maybea reprimand I had no ideawhat hewas going to wantto do." NATIONALFOOD SERVICE, INC.299and "personal"questions and that he"knew of no companypolicy like that.'Diehlman replied that the questions werenot personal but related to company business.He said that"Dennis O'Brien had went back into some old files and dugout an old company policy which stated there was no datingamongst empployees. policyLater Die]man reported to O'Brien that he did not thinkKaegin or Kanipe would take the tests.O'Brien instructedDiehlman that he should warn the employees that if theydid not take the tests they would be discharged. On themorning of April 14 Betty Ritter was told she should appearfor the test.In the meantime the three prospective examinees hadexpressed to each other that they would not answer thequestions on dating?On April 14,prior to the commencement of the tests,Kanipe sat alone with Diehlman in Diehlman's office. Ka-nipe inquired of Diehlman why the employer was askingquestions about dating.Diehlman answered that "when youhad a bullet coming at you, you had to throw up some kindof shield.,"Whereupon Kanipe asked him how he knew thatKaegin had started a union.Diehlman answered that "fourpeople had told him."Kanipe said, "Well, what would yousay if I told you that I had started the whole thing."Gillingham's arrival caused the conclusion of the conversa-tion at this point.10Kaegin was the first examinee.Gillingham handed thequestions to him.After reading two or three related to dat-ing, Kaegin told Gillingham"itwasn't none of his business,itwas an invasion of privacy."Kaegin refused to take thetest.Kanipe next appeared for the test.Gillingham askedKanipe how he felt about taking the test.Kanipe answeredthat he would take the test but would answer no personalquestions.Gillingham responded, "Okay, thank you,that'sit."Employee Ritter followed next.Gillingham asked herwhether she would take the test or "do like the other two."After reading the questions relating to dating,Ritter replied,"There has never been any personal questions like this be-fore. . .Iwon't take it with these questions-with thesepersonal questions."Gillingham responded,"Okay, that'sit."Ritter departed andjoined Diehlman,Kanipe,and Kae-gin who were engaged in conversation.During the conversation Diehlman asked the employeesto reconsider taking the test,stating that"if they did nottake the test, [he] had no choice but to terminate their posi-tions."The employees responded that"theywere personalquestions"and they just flat refused to take them." Theemployees were discharged."All three of the employees had submitted to polygraphtests prior to the incident above described.These were thefirst polygraph tests scheduledby theRespondent whichincluded questions in reference to interemployee dating.B. Conclusions and ReasonsTherefor1.The General Counsel claims that the rule requiringemployees to submit to a polygraph test was so broad in itslanguage as to unlawfully threaten the employees with dis-charge Tor the failure to submit to interrogations concerning9Kaegin testified- "All three of us said we wasn't going to take the test andanswer questions that Mr Diehlman had told me was going to be asked"10Diehiman did not agree with Kampe's version of the conversation. Inrespect to the conversation Kanipe is creditedOn April 14, Diehlmansenta note to O'Brien stating, "The followingplant employees, Gus, Jack and Betty refused to take polygraph test this date,I informed them that if they did not reconsider, I had no choice but toterminate their positions They would not reconsider and take the test Youmay consider them off plant payroll as of today 4/14/71 "any subject including,inter alia,union and protected con-certed activities.The waiver, which each employee was required to executein order to be retained or accepted as an employee, subject-ed the employee to immediate dismissal if he refused tosubmit to a lie detector test. Additionally the scope of in-quiry to which the employee submitted himself by the waiv-erwas unlimited, except that the waiver proscribedquestions concerning behavior or events predating the sign-ing of the waiver. Around March 19, 1971, the scope ofinquiry was restricted to limit questions to "activities at theplant, no personal life." Since "activities at the plant" wouldalso embrace union or concerted activities "at the plant,""even with the 1971 restriction, there was no assurance thatunion or concerted activities were banned as subject matterof the test. Thus there was an ever-present prodding remind-er of the Respondent's broad inquisitional powers and theseemingly infallible means by which the Respondent mitascertain its employees' union affection if it chose. Such astate tends to put a damper on the exercise of employees'rights guaranteed by Section 7 of the Act. Indeed the Re-spondent could have well served its business needs (to dis-suade and detect thievery) without exposing its employeesto the constant threat of unlawful interrogations. This it didnot do, but chose a polygraph test requirement which didnot provide that the polygraph test would never be usedunlawfully to delve into the union or protected concertedactivities of its employees. The condition of employmentthus created, standing as a potent reminder to employeesthat their union sympathies were open to question by theiremployer, deterred union activity 1 and inherently discour-aged union and protected concerted activities and inter-feredwith, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act.14 Bypromulgating and publishing its polygraph rule and requir-ing employees upon threat of discharge to submit to poly-graph tests pursuant to the rule, the Respondent violatedSection 8(a)(1) of the Act.American International AluminumCorp.,149 NLRB 1205, 1210.2.At the time O'Brien chose Kaegin, Kanipe, and Ritterfor polygraph testing he was cognizant of the employees'union activities and had learned of Kaegin's efforts on be-half of the Union.15 Thus, the Trial Examiner is convincedthat O'Brien's choice of Kaegin, the in lant organizer, forthe polygraph test and his resurrection of the ancient datingrule, the sanctions of which were particularly applicable toKaegin, following on the heels of his knowledge of unionactivity,wasnohappenstancebutrevealedtheRespondent's predilection to chill union affection.16 TheRespondent's treatment ofKaegin demonstrated toRespondent's employees that it would show no quarter inits dealing with union partisans even to the point of subject-ing them to the discipline of a dormant and currently unen-forced plant rule and the scrutiny of the polygraph test. The2Kaegin's union organizational activities had taken place "at the plant."The whole idea behind thepolygraphtest as used here is determent anddetection.The deterring effect would be the same whether the subject matterwas thievery or union activities14 "It is a well recognized rule in labor relations law that'a man is held tointend the foreseeable consequences of his conductN L.R Bv.TennesseePackers, Inc,339 F 2d 203, 204-205 (C.A 6)15Prior to the commencement of the tests Diehlman had revealed to Ka-nipe that the Respondent had learned that Kaegin had "started the Union"Additionally, it is inferred that the Respondent also gained this knowledgefrom the small size of the work complement SeeWiese Plow Welding Co,Inc, 123NLRB 616,Quest-Shon Mark Brassiere Co, Inc,NLRB 1149, enfd185 F 2d 285(C A2), AngwellCurtain Company, Inc v N LR.B,192 F.2d899 (C.A7),NLRBv Joseph Antell,Inc,358 F.2d 880(C A. 1).16O'Brien opposed the Union. 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDnatural and foreseeable consequence of the Respondent'saction was to generate fear and apprehension that otherunion partisans would be treated as was Kaegin. Underthese circumstances the Respondent's choice of Kaegin forthe administration of the polygraph test had a tendency todiscourage employees in polygraphexercise of the rights guaran-teedby Section7of the Act.l"Furthermore, theRespondent's treatment of Kaegin was discriminatory innature." The Respondent's true motive in testing interem-ployee dating,and Kaegin in particular,was to "uncoversome reason which on its face would appear to be at leasta tenable cause for ridding itself" of a key union partisanif it chose.Southwire Company,159 NLRB394, 398. Cf.Aladdin Industries,Inc.,147NLRB 1392,1405. Thus thethreat of discharge was implicit.Accordingly,the Trial Ex-aminer finds that the Respondent by scheduling and at-tempting to administer polygraph tests for Kaegin,Kanipe,and Ritter 19 interfered with, restrained,and coerced em-ployees in the rights guaranteed by Section7 of the Act andthereby violated Section 8(a)(l) of the Act.3. The General Counsel also contends that the dischargesof Kaegin,Kanippee,and Ritter were in violation of Section8(a)(l) and/or 8(a)(3)of theAct. Theseemployees wereconfronted with a direction,subject to discharge, that theysubmit themselvesto a polygraphtest containing questionspertaining to interemployee dating.These employees join-mg in a common cause(a fact known totheRe-spondent)2° refused and were discharged.In posing a sy-nergic front and collectively refusing to submit to what theyconsidered an unreasonable condition of employment, aninquest into their "personal life," these employees were en-gaging in "concerted activities for the purpose of...mutualaid or protection."The employees'action was tantamountto a concerted withholding of their services as a protestagainst the Respondent's insistence that interemployee dat-ing be explored by polygraph.Hence,the action of the threeemployees jointlytaken inprotest of a condition of employ-ment constituted protected concerted activities within themeaning of Section 7 of theAct.N.L.R.B. v.WashingtonAluminum Company,Inc.370 U.S. 9. Cf.Virginia StageLines, Inc.,182 NLRB No.107, affd.441 F.2d 499 (C.A. 4);Bob's Casing Crews, Inc.,192 NLRB No. 2. While the Re-spondent under certain circumstances may have been freeto suspend or replace the employees,it chose to dischargethem and in doing so its actions manifested reprisal for theemployees'concerted activities.Nor may such action beexcused as justified by business considerations.The admit-ted purpose of the polygraph test was to detect and deter"thievery."The employees protest did not interfere withthat purpose.Moreover, there is no credible evidence in therecord that the discharges were reasonably necessary tocarry on the Respondent's business.The discharges stem-med from the Respondent'suse of the polygraph test todiscourage union activities and to obtain evidence whichwould have supported the discharge of a key union partisan.17.1.. it has been consistently held that thequestionis notwhether anemployee actuallyfelt intimidated but whetherthe employerengaged inconduct which may reasonably be said to tend to interfere with the freeexercise of employee rights under theAct."Joy Silk Mills, Inc v N LR B,185 F.2d 732, 743-744 (C A D.C ).is "Discrimination consists of treating like casesdifferently "Frosty MornMeals, Inc v NLRB,296 F 2d 617, 621 (C.A 5)191t is immaterial whether Kanipe or Ritter wereunion partisans. CfL B Foster Company,192 NLRB No 45.20 Accordingto O'Brien, Diehlman reportedto him that "Gus Kaegin firstrefused to take the polygraph test because he considered it an invasion ofprivacy,because we were asking in his opinionpersonal questions. regard-ing dating..and the other two refused thistest primarily because Gus did."Since the discharges not only were directly related to theemployees'protected concerted activities but also discour-aged membership in a labor organization(Kaegin was theprincipal in-plant organizer),21the discharges of Kaegin,Kanipe,and Ritter violated Section 8(a)(1) and(3) of theAct.Another reason supports a finding that the Respondentviolated Section 8(a)(3) of theAct by the discharges ofKaegin,Kanipe,and Ritter.These employees were dis-charged for the violation of an invalid rule requiring themto submit to polygraph tests.Analogous are those caseswherein it is held that discharges for the violation of aninvalid no-solicitation rule are in violation of Section 8(a)(3)of theAct.RepublicAviation Corporationv.N.L.R.B., 324U.S. 793, 805.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exercisedherein.3. By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed them by Section 7of the Act, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Betty M. Ritter, Jackie A.Kanipe, and AugustusB.Kaegin onApril 14, 1971, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative action de-signed to effectuate the policies of the Act. It having beenfound that the Respondent unlawfully discharged Betty M.Ritter, Jackie A. Kani e, and Augustus B. Kaegin andthereby violated 8(a)(3) and (1) of the Act, it is recom-mended that the Respondent remedy such unlawful con-duct. It is recommended in accordance with Boardpolicy 22 that Respondent offer all of the foregoing personsimmediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearnings they may have suffered as a result of the discrim-ination against them by payment to each, respectively, asum of money equal to the amount each would have earnedfrom the date of his or her discriminatory discharge to thedate of an offer of reinstatement, less net earnings duringsaid period to be computed on a quarterly basis in themanner established by the Board inF.W. Woolworth Com-pany,90 NLRB 289, and including interest at the rate of 6percent per annum in the manner set forth inIsis Plumbing& HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,21 " ..where the discharge in question involves the `key' employee in anorganizational dove,itmay supply shape and substance to otherwise equivo-cal circumstances."N L.R B v. Davidson Rubber Co,305 F 2d 166, 169 (C A.122 SeeThe Rushton Company,158 NLRB 1730, 1740. NATIONALFOOD SERVICE, INC.301and the entire record,and pursuant to Section 10(c) of thepositions or, if such positionsno longer exist,to substantial-Act, the Trial Examiner hereby issues the following recom-ly equivalent positions,without prejudice to their senioritymended:23or otherrightsand privileges,dischargingif necessary anyemployeeshired to replace them,andmake them whole forORDERRespondent, National Food Services, Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees ormembership in Teamsters Local Union No. 783, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization, by unlawfully discriminatorily dischargingany of its employees or by unlawfully discriminating in anymanner inrespect to their hire or tenure of employment orany term or condition of employment.(b)Unlawfully administering polygraph tests to its em-ployees for the purpose of discouraging membership in anylabor organization.(c)Administering polygraph tests pursuant to a rulewhich does not provide that the tests will not be used tounlawfully interrogate employees concerning their union orprotected concerted activities.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist Teamsters Local Union No. 783, Internationalbrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section7of the Act or to refrain from any and all such activities.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Offer Betty M. Ritter, Jackie A. Kanipe, and AugustusB. Kaegin immediate and full reinstatement to their former23 In the event no exceptions are filed as providedby Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovidedin Section102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposesany loss of pay that they may have suffered by reason of theRespondent's discrimination against them in accordancewith the recommendation set forth in the section of thisDecision entitled the "Recommended Remedy."(b)Notify immediately the above-named individuals ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its Louisville, Kentucky, plant copies of theattached notice marked "Appendix.' 24 Copies of said no-tice, on forms provided by the Regional Director for Region9, after being duly signed by the Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 25IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision.24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcingan Order of the National Labor Relations Board."25 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."